Case: 2:20-cv-02043-JLG-EPD Doc #: 59 Filed: 01/04/21 Page: 1 of 1 PAGEID #: 922




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
                                     )
 ONEIDA CONSUMER, LLC, et al.,       )    CASE NO. 2:20-cv-2043
                                     )
            Plaintiffs,              )    JUDGE JAMES L. GRAHAM
                                     )
      v.                             )    MAGISTRATE JUDGE ELIZABETH
                                     )    PRESTON DEAVERS
 ELYSE FOX,                          )
                                     )
            Defendant.               )

                       STIPULATED DISMISSAL WITH PREJUDICE

       This case having been resolved, all claims are hereby dismissed pursuant to Fed.R.Civ.P.

41(a)(1)(A)(ii), with prejudice.

                                            Respectfully submitted,

/s/ Robert G. Schuler                       / s / Jesse Jenike-Godshalk
Robert G. Schuler       (0039258)           Jesse Jenike-Godshalk         (0087964)
Trial Attorney                              Trial Attorney
Robert G. Cohen        (0041707)            Thompson Hine LLP
Jeffrey J. Nein        (0089415)            312 Walnut Street, Suite 1400
KEGLER BROWN HILL + RITTER CO.              Cincinnati, Ohio 45202
65 East State Street, Suite 1800            Phone: 513-352-6702
Columbus, Ohio 43215                        Fax: 513-241-4771
PH: (614) 462-5400; Fax: (614) 464-2634     Email: jesse.godshalk@thompsonhine.com
Email: rschuleOkeglerbrown.com
Email: rcohenAkeglerbrown.com               Attorney for Plaintiffs
Email: ineinAkeglerbrown.com

Attorneys for Defendant Elyse Fox
